EXHIBIT 10.5

RETENTION BONUS AGREEMENT

November 1, 2006

To:

Michael McHugh

From:

ChoiceOne Financial Services, Inc.

          This confirms our agreement regarding your retention bonus agreement
with ChoiceOne Financial Services, Inc. ("ChoiceOne"). This Agreement is offered
in connection with the merger of Valley Ridge Financial Corp. ("Valley Ridge")
with ChoiceOne.

          1.          At the closing of the acquisition, you will receive a
payment equal to $60,000 (less required taxes and withholdings). It is a
condition of the payment that: (a) you are employed by Valley Ridge or its
affiliates on the closing date of the transaction; and (b) you use your best
efforts to assist in closing of the transaction, including, but not limited to,
assisting in the preparation of transaction related documents, including the
registration statement and proxy statement; facilitating the registration of the
ChoiceOne securities to be offered to Valley Ridge's shareholders; and
encouraging the retention of employees of Valley Ridge or any of its affiliates.

          2.          Immediately upon closing of the acquisition, you will be
provided employment with ChoiceOne as a senior executive, for which you will be
compensated at an annual salary of not less than $121,265 (your current salary
paid by Valley Ridge's affiliated bank plus an amount equal to the annual
directors' fees you currently receive from Valley Ridge); provided you will
agree to abide by the policies, practices and procedures of ChoiceOne and its
affiliates as established from time-to-time.

          3.          Provided that you are still employed by ChoiceOne or one
of its affiliates six months after the closing of the transaction, ChoiceOne
will either: (a) come to a mutual, written agreement with you regarding your
continued employment with ChoiceOne; or (b) pay you an additional lump sum of
$60,000 (less required taxes and withholdings). All payments due pursuant to
this paragraph will be paid within 75 days after you separate from service with
ChoiceOne, except that if, at the time the payment would be made, you are a
"specified employee" within the meaning of Internal Revenue Code Regulation
Section 1.409A-1(i), no payment may be made before the date that is six months
after your separation from service. The payment to which you would otherwise
have been entitled during that six months will instead be paid on the first day
of the seventh month following the date of your separation from service.

          4.          This Agreement does not change the at-will nature of your
employment with ChoiceOne. If your employment is terminated without cause by
ChoiceOne prior to the scheduled date of payment of the bonus provided in
Section 3 above, you will nonetheless be paid the bonus on the scheduled payment
date provided there has been no breach by you of your obligations under Sections
5 or 6 of this Agreement. If your employment is terminated for cause or if you
voluntarily terminate your employment prior to such scheduled payment date, you
will not be paid the bonus. In the event that ChoiceOne wishes to terminate you
for cause, then it will provide you written notice of the event or events giving
rise to cause, and give you 10




--------------------------------------------------------------------------------


business days to cure any specified deficiency; provided, however, that
ChoiceOne shall not be obligated to provide you with an opportunity to cure if
the event or the events giving rise to cause are not of the type that can
reasonably be cured.

          For purposes of this Agreement, "cause" means:

 

•Willful disobedience of a reasonable directive of ChoiceOne, ChoiceOne Bank or
any of their affiliates by which you are employed;

 

 

 

 

 

•Conviction of a felony or a crime involving moral turpitude;

 

 

 

 

 

•Breach of the confidentiality provisions of this Agreement;

 

 

 

 

 

•Gross misconduct or gross neglect of duties; or

 

 

 

 

 

•Any other act that is materially adverse to the interests of ChoiceOne,
ChoiceOne Bank or any of their affiliates.

 

          5.          You acknowledge and agree that you have occupied a
position of trust with Valley Ridge, its affiliated bank and other direct and
indirect affiliates and have had access to the confidential information of these
entities, including but not limited to marketing and sales plans, financial
information, and customer information including contact names and needs (the
"Valley Ridge Confidential Information"). You acknowledge and agree that
ChoiceOne has acquired the Valley Ridge Confidential Information and that it is
valuable to ChoiceOne. You further agree that, in your employment with
ChoiceOne, ChoiceOne Bank and/or any of their affiliates, you will have access
to the confidential information of ChoiceOne, ChoiceOne Bank, and their
affiliates, including but not limited to marketing and sales plans, financial
information, and customer information including contact names and needs. The
collective confidential information of Valley Ridge, ChoiceOne, ChoiceOne Bank
and their affiliates is referred to as the "Confidential Information." You agree
not to use or disclose the Confidential Information except in the proper course
of your employment with Valley Ridge, ChoiceOne, ChoiceOne Bank or their
affiliates or as required by law. Confidential Information shall not include
information in the public domain or information acquired by you from a third
party having no obligation of confidentiality to Valley Ridge, ChoiceOne,
ChoiceOne Bank or their affiliates and who did not obtain the information as a
result of a breach of such a confidentiality agreement.

          6.          Upon your termination of employment, you agree to
immediately return all property of Valley Ridge, ChoiceOne, ChoiceOne Bank
and/or their affiliates in your possession, including, but not limited to, the
Confidential Information, keys, files, correspondence, business notes,
memoranda, documents, and all other materials relating to the business. You
agree not to make, keep, or deliver to anyone else photocopies or other
facsimiles of such materials.

          7.          In the event of a breach of this Agreement by you,
ChoiceOne, ChoiceOne Bank and their affiliates are released of their obligations
under this Agreement. Both you and ChoiceOne, ChoiceOne Bank and their
affiliates retain all of their rights under all other agreements between you,
ChoiceOne, ChoiceOne Bank and/or their affiliates.



2

--------------------------------------------------------------------------------




          8.          This Agreement shall be governed by Michigan law. This
Agreement contains the entire understanding of the parties concerning the
subjects addressed in this Agreement. This Agreement may not be modified except
in a writing signed by the parties.

          9.          This Agreement may be assigned by ChoiceOne; provided,
however, that ChoiceOne shall remain liable for all payment obligations under
this Agreement. Because your agreement is personal in nature, you may not assign
the responsibilities nor the payments to be received pursuant to this Agreement.

          10.          Any controversy or claim arising out of, or relating to
this Agreement, or the breach thereof, shall be settled by arbitration before a
single arbitrator in a hearing to be held in Kent County, Michigan, in
accordance with the then existing rules of the American Arbitration Association,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Nothing in this paragraph shall limit the right of
ChoiceOne to seek injunctive relief in the event you shall breach the provisions
of this Agreement pertaining to confidentiality or the return of Confidential
Information or company materials.


Please sign below to confirm our agreement.

 

 

 

Sincerely,

 

 

 

CHOICEONE FINANCIAL SERVICES, INC.

 

 

 

 

 

By

/s/ James A. Bosserd

--------------------------------------------------------------------------------

 

 

     James A. Bosserd
     Its President and Chief Executive Officer

 

 

 

AGREED:

 

 

 

 

 

/s/Michael McHugh

--------------------------------------------------------------------------------

10/30/2006

--------------------------------------------------------------------------------

 

      Michael McHugh

Date

 






3

--------------------------------------------------------------------------------